Citation Nr: 1223745	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-19 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for status post anterior cruciate ligament (ACL) reconstruction of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, Foreign Case Division, which denied entitlement to a rating greater than 10 percent disabling for service-connected status post ACL reconstruction of the right knee and granted service connection for arthritis of the right knee and assigned a 10 percent disability rating, effective December 10, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the record shows that the Veteran's service-connected right knee disabilities have not been evaluated since February 2008, more than four years ago.  In that report, completed by his private physician at VA's request, the physician explained that his right knee condition is expected to deteriorate over time and will possibly eventually require total right knee replacement surgery.  Accordingly, as the evidence indicates that the Veteran's right knee disabilities are worsening over time, a remand is warranted for a VA examination in order to assess the current severity of the Veteran's service-connected right knee disabilities.  38 U.S.C.A. 
§  5103A(d)(1), (2) (West 2002); 38 C.F.R. § 3.327(a) (2011); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Furthermore, an examination is adequate only if it describes the disability in sufficient detail to facilitate a fully informed evaluation of the claimed disability under the applicable rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As the February 2008 VA examination report does not contain sufficient detail for the Board to determine the appropriate disability ratings for the Veteran's service-connected right knee disabilities under all potentially applicable diagnostic codes, on remand, the examiner should fully describe the Veteran's right knee symptomatology in light of the relevant criteria.  38 C.F.R. §§ 4.2, 4.71a, Diagnostic Codes 5003, 5256-5263; see also 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (holding that ratings should account for additional limitation of motion in consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 where pain actually limits motion); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995) (holding that VA must consider the degree of impairment upon repetitive use and during flare-ups); Voyles v. Brown, 5 Vet. App. 451, 454 (1993).  

Specifically, the Board notes that the Veteran is currently rated under Diagnostic Codes 5010 and 5257, but, as indicated above, additional diagnostic codes pertaining to right knee disabilities may ultimately apply.  Therefore, in addition to the usual procedures followed for an examination request for a Veteran residing in a foreign country, the examiner should specifically be asked to evaluate the Veteran's right knee disabilities in the light of the criteria under Diagnostic Codes 5256-5263, in addition to the diagnostic codes listed on the most recent rating decision.  See VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 1.h (providing that medical examinations of foreign beneficiaries should be submitted on VA Form 21-2507, Request for Physical Examination); see also VA Adjudication Procedure Manual, M21-1MR, part III, subpart iv, chapter 3, section A, paragraph 13 (requiring that only the diagnostic codes on the most recent rating decision be listed in the examination request).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination of the right knee by an examiner qualified to document his current level of disability.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  

All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a) Provide the range of motion of the Veteran's right knee, i.e., flexion and extension.

(b) Is range of motion is reduced by pain, weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse?  If so, state the additional degree of limitation in terms of degrees, if possible.  

(c) Is range of motion additionally limited during flare-ups?  If so, state the additional degree of limitation in degrees, if possible.  Also, indicate the frequency of such flare-ups.

(d) Is there objective evidence of lateral instability or recurrent subluxation of the right knee?  If so, is such instability or subluxation slight, moderate or severe?

(e) Has there been dislocation or removal of the semilunar cartilage?  If so, has this caused frequent episodes of locking, pain, and effusion into the joint?

(f) Is there nonunion or malunion of the tibia and fibula.  If so, is there loose motion requiring a brace or other marked, moderate, or slight knee instability?

(g) Is there acquired traumatic genu recurvatum?  If so, is resultant weakness and insecurity objectively demonstrated?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the medical examination report obtained to ensure that the remand directives have been substantially accomplished.   

3.  Thereafter, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

